833 F.2d 1012
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Eunice JONES, Plaintiff-Appellant,v.Robert BROWN, Jr., Ted Koehler, Howard D. Harris, JamesSchmeltzer, Mike J. Crowley, Bill Johnson, JerrySherman, Crawford, George Pennell, DuaneCory, G.B. Brown, Defendants-Appellees.
No. 87-1470.
United States Court of Appeals, Sixth Circuit.
Nov. 13, 1987.

Before ENGEL, MERRITT and ALAN E. NORRIS, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff filed this civil rights action under 42 U.S.C. Sec. 1983 against various prison officials for the State of Michigan.  This complaint, in which plaintiff requests monetary damages and injunctive relief, was dismissed without prejudice by the district court.  This appeal followed.  On appeal the parties have briefed the issues, plaintiff proceeding pro se.


3
Upon consideration, we affirm for the reasons set forth in the district court's opinion of April 1, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.